DETAILED ACTION

This action is in response to communications: Preliminary Amendment filed December 28, 2021.

Claims 21-40 are pending in this case.  Claims 1-20 have been newly cancelled.  Claims 21-40 have been newly added.  This action is made Non-Final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on December 28, 2021 was filed after the mailing date of the application on June 23, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The replacement drawings were received on December 7, 2021.  These drawings are accepted.
Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 3-9, 11, and 12 of U.S. Patent No. 10,403,003.  Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the tables below.

Present Application #17/355,271  
21
22
23
24
25
26
27
28
29
30
U.S. Patent #10,403,003  
1, 4
4
4
4
4
3
5
6, 8
8
8


Present Application #17/355,271  
31
32
33
34
35
36
37
38
39
40
U.S. Patent #10,403,003  
8
8
7
6
9, 12
12
12
12
12
11



Present Application #17/355,271  Claim 21
U.S. Patent #10,403,003  Claims 1 and 4
An apparatus comprising:
An apparatus comprising: 
a graphics processing unit (GPU) to:
a graphics processing unit to:
determine a number of bits of pixel data that are required to reach a target size for a compression block; select a size for a first block of integer pixel data based at least in part on the determined number of bits;
…the target size for the compression block is one of 32-bits and 64-bits, and the first block and the one or more additional blocks comprise one of 8-bit and 16-bit blocks…(claim 4)
map the first block of integer pixel data to the compression block and 
map a first block of integer pixel data to a compression block, the first block of integer pixel data being smaller than a minimum compression block size;
determine whether a size of the compression block is equal to the target compression block size after mapping;
determine whether a size of the compression block is equal to a target size, the target size being equal to or greater than the minimum compression block size;
upon determining that the size of the compression block is less than the target compression block size after mapping, iteratively select a size for each of one or more additional blocks of integer pixel data and map the one or more additional blocks of integer pixel data to the compression block; and
upon determining that the size of the compression block is less than the target size, iteratively map one or more additional blocks of integer pixel data to the compression block and determining whether the size of the compression block is equal to the target size after the mapping of each additional block of integer pixel data; and
upon determining that the size of the compression block is equal to the target compression block size after mapping, compress the compression block.
upon determining that the size of the compression block is equal to the target size, compress the compression block.


Present Application #17/355,271  Claim 22
U.S. Patent #10,403,003  Claim 4
The apparatus of claim 21, wherein
The apparatus of claim 1, wherein
the size for the first block of integer pixel data is one of a plurality of sizes, the plurality of sizes including a first size having a first number of bits and a second size having a second number of bits, the second size being larger than the first size.
the target size for the compression block is one of 32-bits and 64-bits, and the first block and the one or more additional blocks comprise one of 8-bit and 16-bit blocks.


Present Application #17/355,271  Claim 23
U.S. Patent #10,403,003  Claim 4
The apparatus of claim 22, wherein
The apparatus of claim 1, wherein
the first size is 8 bits and the second size is 16 bits.
the target size for the compression block is one of 32-bits and 64-bits, and the first block and the one or more additional blocks comprise one of 8-bit and 16-bit blocks.


Present Application #17/355,271  Claim 24
U.S. Patent #10,403,003  Claim 4
The apparatus of claim 22, wherein
The apparatus of claim 1, wherein
selecting the size of each block of integer pixel data includes the GPU to: select either the first size or the second size for a determined number of bits that is equal to or greater than the second size; and select the first size for a determined number of bits that is less than the second size.
the target size for the compression block is one of 32-bits and 64-bits, and the first block and the one or more additional blocks comprise one of 8-bit and 16-bit blocks.


Present Application #17/355,271  Claim 25
U.S. Patent #10,403,003  Claim 4
The apparatus of claim 21, wherein 
The apparatus of claim 1, wherein
the target size for the compression block is one of 32 bits, 64 bits, or 128 bits.
the target size for the compression block is one of 32-bits and 64-bits, and the first block and the one or more additional blocks comprise one of 8-bit and 16-bit blocks.


Present Application #17/355,271  Claim 26
U.S. Patent #10,403,003  Claim 3
The apparatus of claim 21, wherein 
The apparatus of claim 1, wherein
the GPU mapping the first block of integer data and the one or more additional blocks of integer data to the compression block includes the GPU to combine the first block and the one or more additional blocks.
the graphics processing unit mapping the first block of integer pixel data and the one or more additional blocks of integer pixel data to the compression block includes combining the first block and the one or more additional blocks.


Present Application #17/355,271  Claim 27
U.S. Patent #10,403,003  Claim 5
The apparatus of claim 21, wherein 
The apparatus of claim 1, further comprising 
the pixel data includes texture data.
a memory to store data including pixel data.


Present Application #17/355,271  Claim 28
U.S. Patent #10,403,003  Claims 6 and 8
A method comprising:
A method comprising: 
determining a number of bits of pixel data that are required to reach a target size for a compression block in a graphics processing unit (GPU);
receiving a first block of integer pixel data, the first block of integer pixel data being smaller than a minimum compression block size;
selecting a size for a first block of integer pixel data based at least in part on the determined number of bits;
…the target size for the compression block is one of 32-bits and 64-bits, and the first block and the one or more additional blocks comprise one of 8-bit and 16-bit blocks…(claim 8)
mapping the first block of integer pixel data to the compression block and 
mapping a first block of integer pixel data to a compression block;
determine whether a size of the compression block is equal to the target compression block size after mapping;
determining whether a size of the compression block is equal to a target size, the target size being equal to or greater than the minimum compression block size;
upon determining that the size of the compression block is less than the target compression block size after mapping, iteratively selecting a size for each of one or more additional blocks of integer pixel data and mapping the one or more additional blocks of integer pixel data to the compression block; and
upon determining that the size of the compression block is less than the target size, iteratively mapping one or more additional blocks of integer pixel data to the compression block and determining whether the size of the compression block is equal to the target size after the mapping of each additional block of integer pixel data; and
upon determining that the size of the compression block is equal to the target compression block size after mapping, compressing the compression block.
upon determining that the size of the compression block is equal to the target size, compressing the compression block.


Present Application #17/355,271  Claim 29
U.S. Patent #10,403,003  Claim 8
The method of claim 28, wherein
The method of claim 6, wherein
the size for the first block of integer pixel data is one of a plurality of sizes, the plurality of sizes including a first size having a first number of bits and a second size having a second number of bits, the second size being larger than the first size.
the target size for the compression block is one of 32-bits and 64-bits, and the first block and the one or more additional blocks comprise one of 8-bit and 16-bit blocks.


Present Application #17/355,271  Claim 30
U.S. Patent #10,403,003  Claim 8
The method of claim 29, wherein
The method of claim 6, wherein
the first size is 8 bits and the second size is 16 bits.
the target size for the compression block is one of 32-bits and 64-bits, and the first block and the one or more additional blocks comprise one of 8-bit and 16-bit blocks.


Present Application #17/355,271  Claim 31
U.S. Patent #10,403,003  Claim 8
The method of claim 29, wherein
The method of claim 6, wherein
selecting the size of each block of integer pixel data includes the GPU to: select either the first size or the second size for a determined number of bits that is equal to or greater than the second size; and select the first size for a determined number of bits that is less than the second size.
the target size for the compression block is one of 32-bits and 64-bits, and the first block and the one or more additional blocks comprise one of 8-bit and 16-bit blocks.



Present Application #17/355,271  Claim 32
U.S. Patent #10,403,003  Claim 8
The method of claim 28, wherein
The method of claim 6, wherein
the target size for the compression block is one of 32 bits, 64 bits, or 128 bits.
the target size for the compression block is one of 32-bits and 64-bits, and the first block and the one or more additional blocks comprise one of 8-bit and 16-bit blocks.


Present Application #17/355,271  Claim 33
U.S. Patent #10,403,003  Claim 7
The method of claim 28, wherein
The method of claim 6, wherein
mapping the first block of integer data and the one or more additional blocks of integer data to the compression block includes combining the first block and the one or more additional blocks.
mapping the first block of integer pixel data and the one or more additional blocks of integer pixel data to the compression block includes combining the first block and the one or more additional blocks.


Present Application #17/355,271  Claim 34
U.S. Patent #10,403,003  Claim 6
The method of claim 28, wherein 
A method comprising:
the pixel data includes texture data.
…pixel data…


Present Application #17/355,271  Claim 35
U.S. Patent #10,403,003  Claims 9 and 12
A computing system comprising:
A computing system comprising:
one or more processors including a central processing unit and a graphics processing unit (GPU); and 
one or more processors including a central processing unit and a graphics processing unit, 
a memory to store data including pixel data;

wherein the GPU to:
the graphics processing unit to:
determine a number of bits of pixel data that are required to reach a target size for a compression block; select a size for a first block of integer pixel data based at least in part on the determined number of bits, wherein the size for the first block of integer pixel data is one of a plurality of sizes;
…the target size for the compression block is one of 32-bits and 64-bits, and the first block and the one or more additional blocks comprise one of 8-bit and 16-bit blocks…(claim 12)
map the first block of integer pixel data to the compression block and 
map a first block of integer pixel data to a compression block, the first block of integer pixel data being smaller than a minimum compression block size;
determine whether a size of the compression block is equal to the target compression block size after mapping;
determine whether a size of the compression block is equal to a target size, the target size being equal to or greater than the minimum compression block size;
upon determining that the size of the compression block is less than the target compression block size after mapping, iteratively select a size for each of one or more additional blocks of integer pixel data and map the one or more additional blocks of integer pixel data to the compression block; and
upon determining that the size of the compression block is less than the target size, iteratively map one or more additional blocks of integer pixel data to the compression block and determine whether the size of the compression block is equal to the target size after the mapping of each additional block of integer pixel data; and
upon determining that the size of the compression block is equal to the target compression block size after mapping, compress the compression block.
upon determining that the size of the compression block is equal to the target size, compress the compression block.


Present Application #17/355,271  Claim 36
U.S. Patent #10,403,003  Claim 12
The computing system of claim 35, wherein
The computing system of claim 9, wherein
the size for the first block of integer pixel data is one of a plurality of sizes, the plurality of sizes including a first size having a first number of bits and a second size having a second number of bits, the second size being larger than the first size.
the target size for the compression block is one of 32-bits and 64-bits, and the first block and the one or more additional blocks comprise one of 8-bit and 16-bit blocks.


Present Application #17/355,271  Claim 37
U.S. Patent #10,403,003  Claim 12
The computing system of claim 36, wherein
The computing system of claim 9, wherein
the first size is 8 bits and the second size is 16 bits.
the target size for the compression block is one of 32-bits and 64-bits, and the first block and the one or more additional blocks comprise one of 8-bit and 16-bit blocks.


Present Application #17/355,271  Claim 38
U.S. Patent #10,403,003  Claim 12
The computing system of claim 36, wherein
The computing system of claim 9, wherein
selecting the size of each block of integer pixel data includes the GPU to: select either the first size or the second size for a determined number of bits that is equal to or greater than the second size; and select the first size for a determined number of bits that is less than the second size.
the target size for the compression block is one of 32-bits and 64-bits, and the first block and the one or more additional blocks comprise one of 8-bit and 16-bit blocks.


Present Application #17/355,271  Claim 39
U.S. Patent #10,403,003  Claim 12
The computing system of claim 35, wherein 
The computing system of claim 9, wherein
the target size for the compression block is one of 32 bits, 64 bits, or 128 bits.
the target size for the compression block is one of 32-bits and 64-bits, and the first block and the one or more additional blocks comprise one of 8-bit and 16-bit blocks.


Present Application #17/355,271  Claim 40
U.S. Patent #10,403,003  Claim 11
The computing system of claim 35, wherein 
The computing system of claim 9, wherein
mapping the first block of integer data and the one or more additional blocks of integer data to the compression block includes combining the first block and the one or more additional blocks.
the graphics processing unit mapping the first block of integer pixel data and the one or more additional blocks of integer pixel data to the compression block includes combining the first block and the one or more additional blocks.



Allowable Subject Matter

Claims 21-40 would be allowable if the Double Patenting rejection above may be overcome.

The following is a statement of reasons for the indication of allowable subject matter:  Prior art includes: Krajcevski et al. (US 2016/0353122)(cited in the Information Disclosure Statement (IDS) filed December 28, 2021) disclose an apparatus, comprising: a graphics processing unit to: determine a number of bits of pixel data that are required to reach a target size for a compression block; select a size for a first block of integer pixel data based at least in part on the determined number of bits; map (via compression controller 120) the first block of integer pixel data to a compression block ([0019] notes texture is partitioned into texel chunks of k x k pixel blocks) ([0021] notes compression controller may include blocks of one of the allowed sizes or have blocks of two or more of the allowed sizes, Figure 2 and associated text, e.g. [0028] notes at step 210, selecting a local region of a texture to test different block sizes and block arrangements; at step 215, picking block sizes and a configuration of blocks in the selected local region; at step 220, testing fixed rate compression of blocks in a given configuration; at step 225, selecting block sizes/block configuration over the texture that provides efficient compression while satisfying the quality setting over local regions in the texture, e.g. a footprint may include arrangements of 4x4 and 8x8 blocks within an overall footprint of a larger size (e.g. a 16x16 footprint, 32x32 footprint, or 64x64 footprint), thus a single configuration may include a single block size or have blocks of different sizes, see Figures 3-5 and associated text regarding determining block configurations) and determine whether a size of the compression block is equal to the target compression block size after mapping; upon determining that the size of the compression block is less than the target compression block size after mapping, iteratively select a size for each of one or more additional blocks of integer pixel data and map the one or more additional blocks of integer pixel data to the compression block; and upon determining that the size of the compression block is equal to the target compression block size after mapping, compress (via fixed rate compressor 102) the compression block ([0018] notes fixed rate compressor compresses textures with a fixed number of bits per block, where there is further a range of allowed block sizes including at least two different allowed block sizes (block types)) (with the italicized limitations not explicitly taught by Krajcevski et al.); Strom et al. (US 2011/0235928)(cited in the IDS filed December 28, 2021) disclose an apparatus, comprising: a graphics processing unit to: determine a number of bits of pixel data that are required to reach a target size for a compression block ([0094] notes compression block may be compressed to 64 bits, where a pixel block may have a size of 4x4, 8x8, 8x4, or 4x8, [0117] notes any fixed rate compression resulting in a compressed block with the predefined target bit length can be used, thus is obvious that a pixel block may be of varying bit length and a superblock may be compressed to any predefined target bit length, [0167] notes buses today are typically 32-bit wide, thus would be reasonable to compress a superblock to this target bit length); select a size for a first block of integer pixel data based at least in part on the determined number of bits ([0053] notes if a pixel block comprises 4x4 pixels, a superblock could be 8x8 pixels with N=4 or 4x8 or 8x4 pixels with N=2; a superblock of 16x16 pixels with N=16 or 16x8 or 8x16 pixels with N=8 could also be available; if a pixel block has a size of 8x8 pixels, a superblock could be 16x16 pixels with N=4 or 8x16 or 16x8 pixels with N=2; though the superblocks may have varying sizes, the size of the pixel block is preferably fixed and the same throughout the whole image, e.g. being 4x4 pixels or 8x8 pixels for all pixel blocks, [0054] notes fixed rate compression implies that the size or bit length of the resulting compressed block is fixed and equal to a specified target bit length, thus all compressed blocks output from the fixed rate compressor will have the same target bit length); map a first block of integer pixel data (e.g. pixel block) to a compression block (e.g. superblock)([0051] notes an image comprises multiple pixels, where each pixel has a respective property value, [0052] notes diving a texture into multiple pixel blocks, such pixel blocks may each pixel block having a size of M x M pixel, where M and M are integer numbers, Figure 1, step S1 notes decomposing the image into superblocks, where [0053] notes a superblock encompasses N such pixel blocks of multiple pixels, where N is an integer equal to or larger than two) and determine whether a size of the compression block is equal to the target compression block size after mapping; upon determining that the size of the compression block is less than the target compression block size after mapping, iteratively select a size for each of one or more additional blocks of integer pixel data and map the one or more additional blocks of integer pixel data to the compression block; and upon determining that the size of the compression block is equal to the target compression block size after mapping, compress the compression block (Figure 1, step S2 and [0054] note performing fixed rate compression of the property values of a superblock defined in step S1 to get a compressed block) (with the italicized limitations not explicitly taught by Strom et al.).  Although the prior art cited above disclose similar features of the claimed invention as outlined above, the prior art fails to teach or suggest, singly or combined, the limitations of independent claims 21, 28, and 35 as recited as a whole.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612